Title: General Orders, 28 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 28th 1775
Parole Essex.Countersign Falmouth.


As the extraordinary duty necessary for some days past, prevents the mustering Genl Sullivans Brigade this morning: The General appoints Friday morning next for that purpose, and

orders that Brigade to be relieved from all but the ordinary Camp duty of their particular encampments Thursday morning that they mave [may] have that day to prepare for their mustering.
As nothing is more pernicious to the health of Soldiers, nor more certainly productive of the bloody-flux; than drinking New Cyder: The General in the most possitive manner commands, the entire disuse of the same, and orders the Quarter Master General this day, to publish Advertisements, to acquaint the Inhabitants of the surrounding districts, that such of them, as are detected bringing new Cyder into the Camp, after Thursday, the last day of this month; may depend on having their casks stove.
